Title: To James Madison from George Logan, 19 February 1810
From: Logan, George
To: Madison, James


My Dear SirNew York Feby 19th 1810
Since my arrival here, I have had a conversation with Mr Jackson. Whilst he regrets, his being dismissed; he assures me, that he does not consider it will be a cause of rupture with his Government; and that his representations to his Court have been to allay, not increase the present unhappy difficulties between the two countries. Whilst in Philadelphia he had an opportunity of seeing the wealth, industry, and extensive internal commerce of that State; which he highly admired. And I am satisfied from his observations respecting the UStates, that he considers our friendship of importance to his own Country.
I expect to embark in the morning. Accept assurances of my esteem & Friendship
Geo Logan
